                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

UNITED STATES OF AMERICA

        Plaintiff,

v.                                                             NO. 3:17-cv-965-J-PDB

PARVEZ MANZOOR KHAN,
A/K/A MOHAMMAD AKHTAR,
A/K/A JAWEED KHAN,


        Defendant.



                               Order and Judgment

        In accordance with the findings of fact and conclusions of law separately
entered on April 3, 2020, the Court orders and adjudges:

     1. Judgment is entered for the United States of America and against
        Parvez Manzoor Khan.

     2. The Court finds and declares Khan procured his United States
        citizenship illegally and by concealment of a material fact or willful
        misrepresentation.

     3. The Court revokes and sets aside the order admitting Khan to United
        States citizenship and cancels Certificate of Naturalization No.
        29940612, effective as of the original date of the order and certificate,
        July 3, 2006.

     4. Khan is restrained and enjoined from claiming any rights, privileges,
        benefits, or advantages of United States citizenship.

     5. By April 17, 2020, Khan must surrender and deliver by overnight
        express courier his Certificate of Naturalization No. 29940612, any
        United States passport issued to him, and any other indicia of United
        States citizenship (e.g., voter registration cards), including any copy in
        his possession and control, to the Attorney General or his
        representative, including the government’s counsel, Aaron Petty.
     6. Khan must immediately make good faith efforts to recover and then
        surrender under paragraph 5 any copies of the items described in
        paragraph 5 he knows or has reason to believe are in the possession of
        others.

     7. The parties must appear for a hearing before the undersigned on June
        30, 2020, at 10:00 a.m. at the Bryan Simpson United States
        Courthouse, 300 North Hogan Street, Courtroom 5B, Jacksonville,
        Florida, at which Khan must demonstrate he has complied with this
        order and judgment, unless the United States provides notice he has
        complied and this order and judgment is satisfied. *

     8. The clerk is directed to close the file.

        Ordered in Jacksonville, Florida, on April 3, 2020.




c:      Counsel of record




        *Thehearing date is later than the government’s requested date due to the national
emergency and related travel restrictions. See In re Coronavirus Public Emergency, No. 3:20-
mc-5-J-32 (M.D. Fla. Mar. 20, 2020).
                                              2
